Citation Nr: 9907733	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for left arm 
disability.

3.  Entitlement to assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 19678 to May 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in part, 
established service connection for PTSD, assigning a 30 
percent rating, effective July 2, 1996, and denied 
entitlement to service connection for residuals of malaria 
and left arm disability.  A notice of disagreement was 
received in March 1997, and a statement of the case was 
issued in April 1997.  The veteran's substantive appeal was 
received in June 1997. 

By rating decision in August 1998, the RO increased the 
rating for the veteran's PTSD from 30 percent to 50 percent, 
effective July 2, 1996.  However, since there has been no 
clearly expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating for PTSD remains 
in appellate status.


FINDINGS OF FACT

1.  There is no medical diagnosis of any residuals of 
malaria.

2.  There is no medical diagnosis of current left arm 
disability.

3.  The veteran's service-connected PTSD is manifested by no 
more than severe impairment in the ability to establish and 
maintain effect relationships, and to obtain or retain 
employment; the evidence does not demonstrate total 
occupational and social impairment, nor does it show virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of malaria is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for left arm disability is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The schedular criteria for a rating of 70 percent (but no 
higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7, Diagnostic 
Code 9411 (1996) and Diagnostic Code 9411 (effective November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Residuals of Malaria And A Left 
Arm Disability

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic diseases, such as malaria, may be presumed to 
have been incurred in service if it is manifested to a 
compensable degree within one year from discharge, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, initially the Board must determine whether the 
veteran has submitted a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well-
grounded, there must be a medical diagnosis of a current 
disability; medical evidence, or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran contends that he suffers from the residuals of 
malaria and a left arm disability that are related to his 
active military service.  The veteran has stated that he 
contracted malaria and suffered a left arm injury in 1968 
while serving in Vietnam.  The veteran's assertions with 
regard to malaria and a shrapnel wound to the left arm are 
accepted as competent for well-grounded purposes.  

However, the Board is compelled to find both claims not well-
grounded for lack of medical diagnoses of current disability.  
With regard to the malaria claim, the claims file simply does 
not include any medical diagnosis of any current residuals of 
malaria.  VA examination in October 1996 noted history 
furnished by the veteran of treatment for malaria in 1968, 
but no continuing symptoms were reported.  Significantly, a 
malaria smear accomplished as part of the October 1996 
examination was reported to be normal with no malarial forms 
present.  

Likewise, the veteran's claim of left arm disability must be 
viewed as not well-grounded for lack of a medical diagnosis 
of current disability.  The report of the October 1996 VA 
examination is to the effect that no scar was noted and that 
the veteran reported no difficulties.  Clinical examination 
of the left upper extremity was unremarkable.  The veteran 
underwent another VA examination in September 1997.  The 
examiner reported that he "may have found a small scar that 
may be 1 to 2 millimeters at most," but he stated that he 
was "unsure that this [was]even a scar."  The examiner also 
indicated that the veteran himself was not sure were the 
wound was.  No obvious defect was noted, essentially full 
range of motion was reported, as well as positive reflexes 
and good grip.  The reported examination impression was shell 
fragment wound to the left forearm with no apparent residual.  
The Board views the October 1996 and September 1997 VA 
examination reports as showing that trained medical examiners 
have been unable to render a diagnosis of any current left 
arm disability as residual of the claimed shell fragment 
wound.  Although the examiner who conducted the September 
1997 examination observed what he thought may be a scar, he 
was unsure and therefore, in his medical judgment, was unable 
to render a medical diagnosis of any residual (including a 
scar) of a shell fragment wound.  

In sum, the Board finds that the claims based on malaria and 
disability of the left arm are not well-grounded for lack of 
medical diagnoses of current disability.  While the veteran 
contends that he suffers from the residuals or malaria and a 
left arm disability, the veteran's contentions by themselves 
are insufficient to establish a current disability or to 
satisfy the nexus requirement.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1995) (holding that laypersons are not 
competent to offer medical opinions).  The Board does not 
doubt the sincerity of the veteran's belief that he suffers 
from residuals of malaria and a left arm disability.  
However, as a matter of law, the veteran's statement does not 
satisfy the medical diagnosis requirement and can not 
therefore render his claim well-grounded.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  As the veteran has not 
presented any medical evidence that he currently suffers from 
the residuals of malaria or a left arm disability, the Board 
finds that his claims for service connection are not well 
grounded and must be denied.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that his malaria and left arm 
disability claims require a medical diagnosis of current 
disability as well as medical evidence of a nexus to service 
to meet the requirements of a well-grounded claim.  See 38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Increased Rating For PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. 
§ 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  No additional 
action is necessary to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a).  Moreover, since the present appeal 
arises from an initial rating decision which established 
service connection and assigned the initial disability 
evaluation, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served in the Republic of Vietnam from March 1968 
to March 1969.  The veteran was first diagnosed with PTSD in 
April 1991.

An August 1996 psychiatric evaluation done in conjunction 
with the veteran's claim for social security benefits 
reflects an Axis I diagnosis of dysthymia.  A Social Security 
Administration disability determination received in November 
1997 indicates that the veteran was awarded Social Security 
Administration benefits based on anxiety disorders.

The veteran underwent a VA mental disorders examination in 
October 1996.  He complained of flashbacks, intrusive 
thoughts, and nightmares on a daily basis.  He also indicated 
that he suffered from hypervigilance, an explosive temper, 
and an exaggerated startle response.  He indicated that he 
had not worked since 1986.  Objective findings reflect that 
the veteran had normal and relevant speech.  His memory was 
intact, and his intellectual functioning was within the 
average range.  His mood was dysphoric and he appeared 
depressed.  His affect was flat.  He denied any psychotic 
symptoms.  His insight and judgment appeared to be fair.  
Axis I diagnoses included PTSD and severe major depression.

The veteran underwent another VA mental disorders examination 
in September 1997.  He indicated that he was not working.  He 
stated that he had been married since 1976.  The veteran 
complained of forgetfulness.  He indicated intrusive thoughts 
about Vietnam.  He reported nightmares that were accompanied 
by loud crying.  He also reported startle reactions to 
unexpected noises.  Objective findings indicated that the 
veteran was well-groomed.  His speech was coherent and his 
thoughts were organized.  He admitted to seeing "shadows in 
the corner of my eyes and I hear my buddies calling for 
help."  His affect was appropriate, and his mood was 
dysphoric.  His cognitive functions were grossly preserved.  
The Axis I diagnoses was PTSD and major depression without 
psychotic features.  The veteran was assigned a Global 
Assessment of Functioning (GAF) of 51.  The examiner 
concluded his report with the following comments:

This Veteran has maintained sobriety for 
many years.  His PTSD symptoms remain at 
a moderate to severe level aggravated by 
episodic depressive illness. ... His GAF 
score reflects his functional impairment, 
mostly interpersonal, emotional and 
behavioral areas that renders the Veteran 
unable to function in any significant 
productive industrial capacity.  

Private treatment records from May 1996 to February 1998 
reflect ongoing treatment for his psychiatric problems.  A 
June 1996 record indicates that the veteran had not seen his 
two children for over twenty years.  The records indicate 
that the veteran participated in group therapy sessions.  His 
interaction with others was described as minimal, although it 
was noted that he seemed to enjoy the sessions.

The veteran has been assigned a 50 percent disability for 
PTSD under the provisions of Diagnostic Code 9411.  Pursuant 
to Diagnostic Code 9411, prior to November 7, 1996, Under 
Diagnostic Code 9411, a 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating of 100 percent under this Code is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.   38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

During the course of the veteran's appeal, new regulations 
rating PTSD were issued, and became effective November 7, 
1996.  Under the newly issue Diagnostic Code 9411, A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  The 
highest available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411, effective November 7, 
1996 (1997).

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.

After a review of the evidence of record, the Board finds 
that the veteran's PTSD symptoms more nearly approximate the 
criteria for a 70 percent rating under the old criteria.  38 
C.F.R. § 4.7.  Although use of the word "severe" is not per 
se determinative, the September 1997 VA examiner has 
indicated that the veteran's PTSD symptoms are at a moderate 
to severe level, and the medical evidence appears to support 
such an assessment.  Private treatment records reflect 
continued treatment for PTSD, and the veteran has given a 
consistent history of suffering from nightmares, intrusive 
thoughts, and exaggerated startle response.  The Board notes 
that a GAF score of 51 was assigned at the September 1997 
examination.  The Global Assessment of Functioning (GAF) 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
While a score of 51 suggests only moderate PTSD 
symptomatology, the record does show that the veteran's 
social interaction is minimal, and the examiner's comment 
that the veteran's interpersonal, emotional and behavioral 
impairment renders him unable to function in any significant 
productive industrial capacity leads the Board to conclude 
that the veteran's ability to establish and maintain 
effective relationships and his ability to obtain or retain 
employment more nearly approximates severe impairment so as 
to justify a 70 percent rating under the old criteria.  

However, the Board notes that the medical evidence does not 
currently show virtual isolation in the community, totally 
incapacitating symptoms bordering on gross repudiation of 
reality, or an inability to obtain or retain employment to 
support a 100 percent rating under the old diagnostic 
criteria.  Although it was noted in the September 1997 VA 
examination that the veteran was unable to function in any 
significant productive industrial capacity, it was not 
determined that the veteran was unable to obtain or maintain 
employment.  In this regard, the Board notes that the 
veteran's GAF score of 51 is indicative of only moderate 
difficulty in occupational functioning.  As for interpersonal 
relationships, the Board notes that the veteran has been able 
to maintain a marriage of over 20 years duration and although 
he suffers social impairment best described as severe, he 
does in fact participate in certain group therapy activities.  
The Board believes that the preponderance of the evidence is 
against a finding of virtual isolation in the community.  
Moreover, the weight of the evidence is against a finding of 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality, fantasy, confusion, panic or 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Further, while severe impairment is 
conceded, the evidence argues against a finding that he is 
demonstrably unable to obtain or retain employment.  As such, 
there is no basis for assignment of a rating in excess of 70 
percent under the old criteria.

Similarly, the medical evidence does not support a finding of 
total occupational and social impairment due to PTSD to 
warrant a 100 percent evaluation under the new diagnostic 
criteria.  Again, the veteran's GAF of 51 is indicative of 
only moderate impairment in occupational and social 
functioning.  Additionally, there has been no finding that 
the veteran suffers from gross impairment in thought 
processes, persistent delusions, grossly inappropriate 
behavior, a persistent danger of hurting self or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  He has been 
able to participate, at least to some degree, in group 
therapy sessions.  Therefore, a rating in excess of 70 
percent under the new criteria is also not warranted.

In conclusion, the Board finds that the evidence supports 
assignment of a 70 percent rating under the old criteria, but 
that the clear preponderance of the evidence is against 
entitlement to a rating in excess of 70 percent under either 
the old or the new criteria.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).  


ORDER

The veteran's claim of entitlement to service connection for 
malaria is not well-grounded.  The veteran's claim of 
entitlement to service connection for left arm disability is 
not well-grounded.  To this extent, the appeal is denied.

Entitlement to a 70 percent disability rating (but no higher) 
for PTSD is warranted.  To this extent, the appeal is 
granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




- 11 -


- 1 -


